department of the treasury internal_revenue_service washington d c yak exempt and government entities division uil no jul set ep ea th legend individual a individual b ira x company trust t subtrust x subtrust y date date date date date date amount m state c dear this is in response to a letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a ruling under sec_408 of the intemal revenue cade the code page of the following facts and representations have been submitted under penalty of perjury in support of the ruling_request individual a whose date of birth was date died testate on date a resident of state c a community_property_state having attained age individual a was survived by his spouse individual b whose date of birth is date at his death individual a owned ira x with company y and had begun receiving distributions from ira x pursuant to sec_401 of the code as of date the value of ira x was amount m it has been represented that ira x either met or meets the requirements of sec_408 a of the code on date individuals a and b executed trust t trust t irrevocable the ira x beneficiary designation form dated date designated trust t as the primary beneficiary of ira x under article and article xv paragraph 15a of trust t individual b became the scle trustee of trust t upon individual a’s death your authorized representative asserts that trust t is valid under the laws of state c is a grantor_trust and is article paragraph 6a of trust t provides in part that settlors have designated or have stated that they may designate this trust as the beneficiary of certain life_insurance policies on either or both settlors’ lives and death_benefits payable on either or both settlors’ lives under any pension profit sharing or other form of retirement_plan paragraph 6d of article provides in part that subject_to any contrary provision in the beneficiary designation of any policy all sums payable under any policy shall be allocated between subtrust x and subirust y as provided in article of this instrument and by taking into consideration the ownership of the policy immediately before the insurec's death article of trust t provides for the creation of trust t shares upon the death of individual a or b under paragraph 7a of article the first settler to die shall be called the deceased spouse on the death of the deceased spouse the trustee shall divide the trust estate including any additions made to the trust by reason of his or her death such as from the decedent's will or life_insurance policies on the decedent's life into two separate trusts designated subtrust x and subtrust y paragraph of article provides that subtrust x shall consist of the surviving spouse's interest in the settlors’ community estate and the surviving spouse's separate estate if any included in or added to the trust estate in any manner including any undistributed or accrued income on it and the marital_deduction amount identified in paragraph 7b page of paragraph of article of trust t in relevant part provides that subtrust x of trust t shall also be funded with an amount that would reduce or eliminate the federal estate_tax attributable to individual a’s death after taking into account the remaining language of paragraph 7b article paragraph 8b of trust t provides in part that from the time of death of the deceased spouse the trustee shall pay fo or apply for the benefit of the surviving_spouse the net_income of subtrust x in quarter-annual or more frequent installments paragraph 8b of article of trust t also provides in relevant part that the trustee shall pay or apply for the benefit of the surviving_spouse such amounts of the principal and any accrued or undistributed_net_income of subtrust x up to the whole of it as the surviving_spouse may direct from time to time article paragraph 10a of trust t provides in part the during the joint lifetimes of the settlors this trust may be revoked in whole or in part with respect to community_property by an instrument in writing signed be either settlor and delivered by certified mail to the trustee and the other settler and with respect to separate_property by an instrument in writing signed by the settlor who contributed that property to the trust delivered by certified mail to the trustee paragraph 10c of article provides that on the death of the deceased spouse the surviving_spouse shall have the power te amend revoke or terminate subtrust x but subtrust y may not be amended revoked or terminated on the death of the surviving_spouse neither trust may be amended revoked or terminated on revocation or termination of the subtrust x all its assets shall be delivered to the surviving_spouse article paragraph 14e of trust t provides in part that the validity of this trust and the construction of its beneficial provisions shall be governed by the laws of state c in force from time to time your authorized representative asserts that the custodians of ira x were provided with information concerning the terms of trust t and the identities of the beneficiaries in a timely manner that funds of ira x have not been distributed except for those sufficient to satisfy the required_minimum_distribution rules under sec_401 a of the code that all debts funeral bills taxes and expenses of individual a's estate were paid from assets other than ira x and that at all times subsequent to individual a’s death ira x has been maintained in his name pursuant to relevant language of trust t individual b as trustee of trust t will allocate ira x to subtrust x upon allocation of ira x's proceeds ta subtrust x individual b as beneficiary of subtrust x and pursuant to language contained in said subtrust x intends to demand payment of all of the ira x proceeds from subtrust x individual b as trustee of trust t subtrust x will honor said request and distribute ira x to individual b upon receipt individual b will roll over said page of distribution less the calendar years distributions into an ira set up and maintained in her name such rollover shalt occur no later than the 60th day following the day ira x is distributed to trust t and will be completed no later than december required minimum and based on these facts and representations you request the following ruling that if the ira x proceeds are paid to trust t allocated to subtrust x distributed to individuat b from trust t subtrust x and timely reinvested rolled over into an individual_retirement_account set up in the name of and maintained for the benefit of individual b that the distribution of the plan proceeds from individual a’s ira x and subsequent rollover into individual b’s recipient ira will qualify as a transfer to an eligible_retirement_plan within the meaning of sec_408 of the code and that if the distribution rollover satisfies the requirements of code sec_408 then the amounts timely rolled over into individual b’s recipient ira will not be taxed to either trust t subtrust x or individual b in the calendar_year in which the distribution rollover occurs with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 3a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 3xc i of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 ii of the code provides that the term inherited ira means page of an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 of the code a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll aver the decedent's ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides in relevant part that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides in general that distributions required ta be made under sec_408 may not be rolled over final income_tax regulations under code sec_401 ax9 and a were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is net the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day pericd a rollover may be accomplished even if ira assets pass through either a_trust or an estate generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general shall not be eligible to roll over the distributed ira proceeds into her own ira there are exceptions to the general_rule however and it is necessary to determine if the fact pattern outlined above qualifies for an exception the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority power and or discretion under trust language to pay the ira proceeds to herself in such a case the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name in this case although individual a had not named individual b as beneficiary of ira x under individual a’s date beneficiary designation trust t was the named beneficiary of his ira x furthermore under the provisions of trust t ira x will be allocated to trust t’s subtrust x and pursuant to the provisions of subtrust x ira x may be paid to individual b upon her demand page of is individual a's surviving_spouse trustee of trust t and the sole individual b beneficiary of subtrust x with the power to demand payment of subtrust x assets ira x will be allocated to trust t's subtrust x then as subtrust x beneficiary individual b will request payment of the full amount held in ira x upon receipt of the ira x distribution individual b then will roli over said required minimum distributions distribution less the calendar years into an ira set up and maintained in her name said rollover will be made within the time frame stated in code sec_408 3xa i based on the above the service will not apply the general_rule described above but will treat individual b as a surviving_spouse who is eligible to roll over the above-described ira x interest into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows that if as represented the ira x proceeds are paid to trust t allocated to subtrust x distributed to individual b from trust t subtrust x and timely reinvested rolled over into an individual_retirement_account set up in the name of and maintained for the benefit of individual b that the distribution of the proceeds from individual a's ira x and subsequent rollover into individual b’s recipient ira will qualify as a transfer to an eligible retirement pian within the meaning of sec_408 of the code and in the calendar_year in which the distribution rollover occurs that if the distribution rollover is timely and otherwise satisfies the requirements of code sec_408 then the amounts timely rolled over into individual b’s recipient ira will not be taxed to either trust t subtrust x or individual b in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the cade made applicable to an ira pursuant to code sec_408 a if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is based on the assumption that ra x either met meets or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that any rollover ira established by individual b will meet the requirements of sec_408 at all times relevant thereto finally this ruling letter rests on the assumption that trust t represented is valid under the laws of state c as this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office f you wish to inquire about this ruling please contact ld no at please address all correspondence to se t ep ra t4 sincerely yours donzell h littléjohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention te disclose ec
